UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-2103



In Re: ALFRED RONSDORF,

                                                          Petitioner.



       On Petition for Writ of Mandamus.    (CA-95-2729-JFM)


Submitted:   December 11, 2002             Decided:   January 3, 2003


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred Ronsdorf, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Ronsdorf has filed a petition for a writ of mandamus

alleging bias on the part of the district judge and seeking an

order directing payment of funds in the district court’s registry

to him.   The district court denied Ronsdorf’s multiple motions for

disbursement of the funds after previously dismissing Ronsdorf’s

complaint with prejudice based on his repeated failure to follow

court orders.     We affirmed that dismissal.    Ronsdorf v. Chase

Manhattan Bank, No. 00-2299 (4th Cir. Mar. 13, 2001) (unpublished).

Thus, the relief Ronsdorf seeks has been previously denied by both

the district court and this court.

     Mandamus is a drastic remedy and should only be granted in

those extraordinary situations when no other remedy is available.

In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).       It is not a

substitute for appeal.     In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).     Ronsdorf has utterly failed to demonstrate

such extraordinary circumstances.     Despite being given numerous

opportunities by the district court, Ronsdorf never produced proof,

much less the “undisputed proof” he asserts in his petition, that

he is entitled to the funds as a matter of law.      Moreover, his

repeated failure to comply with the orders of the district court,

in combination with his inflammatory filings, further undermine his

petition.     To the extent Ronsdorf contends the district court is

biased, he has not demonstrated extrajudicial bias warranting


                                  2
recusal. Beard, 811 F.2d at 827. Accordingly, we deny the petition

for writ of mandamus.        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      3